Citation Nr: 1402893	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  07-22 430	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for right shoulder condition.

2.  Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD) from February 17, 2006 to June 13, 2010, and from September 1, 2010 to August 20, 2012 and since November 1, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served in the military from February 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Chicago, Illinois and Waco, Texas.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

The Veteran requested a Board hearing to be held in Waco, Texas.  Prior to the date of the hearing, the Veteran's attorney withdrew the request for a hearing and, therefore, the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2012).

In January 2013 correspondence, the Veteran's attorney stated a NOD was being submitted in response to the ratings assigned for PTSD and the denial of TDIU in the December 2012 Supplemental Statement of the Case (SSOC).  In that correspondence, the attorney also requested de novo review by a Decision Review Officer (DRO) at the RO.  The Board notes that, prior to this correspondence, a DRO had reviewed the claim for an increased rating for PTSD.  See June 2007 Statement of the Case (SOC).  Subsequent to the request, a DRO also separately reviewed the claim for TDIU.  See February 2013 SOC.  In March 2013 correspondence, the Veteran's attorney stated a NOD was being submitted in response to the denial of service-connection for a right shoulder condition and, again, requested de novo review by a DRO.  A DRO reviewed the matter and issued an SOC in April 2013.  The Board reviews this history because, in the May 2013 Form 9 perfecting this appeal, the Veteran asserted that the VA failed to follow its procedures as set forth in 38 C.F.R. § 3.2600.  However, each of the issues on appeal has been adjudicated at least twice by the RO, including once by a DRO.  The Board finds that the VA has complied with the procedures set forth in 38 C.F.R. § 3.2600 and, to the extent there is any pending request for additional review by a DRO of any of the issues now on appeal, the request is denied.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's right shoulder disability either began during or was otherwise caused by his military service.

2.  For all time periods on appeal, the Veteran's PTSD was manifested by mood disturbances such as irritability, depression, or anxiety; flashbacks; some social isolation; sleep disturbances such as nightmares or insomnia; hypervigilance; and impaired memory and concentration.  These symptoms have resulted in severe impairment in the Veteran's ability to maintain effective or favorable relationships and by a severe impairment in the ability to obtain and maintain employment.  
 
3.  The Veteran's service-connected PTSD, alone, does not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for an evaluation in excess of 70 percent for PTSD from February 17, 2006 to June 13, 2010, from September 1, 2010 to August 20, 2012, and since November 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.132, Diagnostic Code 9411 (2012).

3.  The criteria for the assignment of TDIU due to service-connected disabilities were not met for the time periods February 17, 2006 to June 13, 2010, from September 1, 2010 to August 20, 2012, and since November 1, 2012.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. § 4.16(c); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.25 (2012).

4.  The issue of TDIU has been rendered moot with respect to the time periods June 14, 2010 to August 31, 2010 and August 21, 2012 to October 31, 2012 and that portion of the claim is dismissed.  38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law only requires that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Right Shoulder Condition

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The Veteran asserts entitlement to service connection for a right shoulder condition which has been diagnosed alternatively as adhesive capsulitis and chronic impingement syndrome with chronic acromioclavicular arthritis.  See, e.g., July 2011 Operative Report; October 2011 Occupational Therapy Note.  As arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a), the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology.  Walker, 708 F.3d at 1338-39.

The Veteran's service treatment records (STRs) contain no indication of in-service complaints regarding an injury, disease, or symptoms relating to a right shoulder condition.  The STRs contain no record of any treatment for symptoms of arthritis or any other condition in the Veteran's right shoulder or arm.  This is in contrast to other complaints, from minor ailments to more significant ones, including a swollen lower left arm, that are well-documented.  See, e.g., October 1971 Sick Call Treatment Record.  Moreover, the report on the medical examination performed in conjunction with the Veteran's discharge specifically notes that his upper extremities are normal and contains no other indication of any problem with the Veteran's right shoulder.  See November 1971 Report of Medical Examination.

The post-service medical records also contain no indication that the Veteran complained of or sought treatment for a right shoulder condition until decades after his discharge.  Compare, e.g., April 2006 Internal Medicine Consultative Examination (containing no record of complaints by the Veteran regarding right shoulder pain and noting:  "Full range of motion was noted in all the joints of the upper and lower extremities.  There was no swelling or deformity of any of the joints.") with January 2009 VA Mental Health H & P Note (indicating "right shoulder pain").  In addition, the Veteran has indicated to his medical providers that the right shoulder complaints that are documented in the medical record relate to a relatively recent fall and injury.  See, e.g., May 2010 Report on VA Examination ("The veteran related that he has had problems with vertigo over the last 6 months, and he injured his right shoulder during an episode and now has limited motion in his arm.").  The Board finds, therefore, that there has not been a continuity of symptomatology since service with respect to the Veteran's right shoulder condition.  The Veteran is not entitled to service connection for a right shoulder condition under 38 C.F.R. § 3.303(b).

To prevail, then, the Veteran must satisfy the elements of a direct service-connection claim as set forth above.  See Shedden, 381 F.3d at 1167.  The dispositive issue on this record is the lack of an in-service injury to or disease of the Veteran's right shoulder.  Thus, the Board need not discuss the evidence regarding the other elements of a claim, specifically a current disability and a causal nexus of that disability to active service.  Id.

The Veteran has not presented any specific allegations with respect to his claim of entitlement to service-connection with respect to his right shoulder condition.  In fact, the VA accepted as his claim an inquiry that stated, in full, with respect to his shoulder:  "No mention of my shoulder (RT) claim.  Had surgery w/VA for RT shoulder.  What's the status of this claim for my shoulder?"  A search of the claims file reveals no prior claim raising the issue of the Veteran's right shoulder, nor any specification of the Veteran's theory of entitlement beyond the fact of shoulder surgery at a VA hospital.  In short, the Veteran has not alleged that any specific in-service incident or injury caused the shoulder condition necessitating the 2011 surgery.

Moreover, as already discussed, the STRs are silent with respect to any in-service event or injury to the Veteran's right shoulder, despite multiple notations with respect to other in-service injuries and physical maladies.  Furthermore, as also noted above, the only indications in the record regarding the cause and onset of the Veteran's recent right shoulder pain suggest a post-service event or injury.  See, e.g., March 2010 VA Discharge Note ("injury recently to UR arm"; "fell recently and painful to touch UR arm, cannot move ROM well"; "no HX of muscle/ligament problems").  The Veteran's report to medical providers of a recent injury is, at least, consistent with a finding that there was no in-service injury or event and, thus, has at least some probative value in that respect.

On this record, including silent STRs and no specific allegations of in-service injury or disease by the Veteran, the Board finds that the competent and probative evidence of record is against finding any in-service injury to or disease of the Veteran's right shoulder.  See, e.g., Shedden, 381 F.3d at 1167.  The benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right shoulder condition is denied.  See 38 U.S.C.A. § 5107 (West 2002).


Entitlement to a Rating Higher Than 70 Percent for PTSD:  Procedural Posture

In February 2006, the Veteran made a claim for an increased rating for PTSD that, at the time, was rated at 30 percent disabling.  Notably, the Veteran has been awarded 100 percent temporary disability ratings for the period June 14, 2010, to August 31, 2010, and from August 21, 2012, to October 31, 2012.  See August 2010 Rating Decision (granting a 100 rating for the period June 2010 to August 2010); December 2012 Rating Decision (granting a 100 rating for August 2012 to October 2012); see also 38 C.F.R. § 4.29.  The record fully supports these temporary 100 percent evaluations and the Board will not disturb them.  See, e.g., August 2010 VA Discharge Note (noting in-patient therapy for PTSD from June to August); October 2012 VA Discharge Note (noting in-patient therapy for PTSD August to October).  Because the Veteran has been awarded a 100 percent disability rating for these periods, he can obtain no higher rating for these periods and the Board will not discuss them further.

As a result, the periods at issue on appeal are:  February 17, 2006 to June 13, 2010; September 1, 2010 to August 20, 2012; and the period since November 1, 2012.  This is exactly how the RO has considered the claim in the supplemental statements of the case.  The Board will analyze the evidence to determine the appropriate disability rating for each of those periods.  Fenderson, 12 Vet. App. at 126.  

Standards for Rating a PTSD Disability

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2012).  Under the General Rating Formula, a 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The nomenclature employed in the current rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2012).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because rating of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A GAF score of 31-40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Evidence and Analysis

February 17, 2006 to June 13, 2010

The RO assigned to the Veteran a 70 percent evaluation for his service-connected PTSD during the period from February 17, 2006 to June 13, 2010.  The Veteran has noted that he was unemployed during this entire period and, partly on that basis, the Veteran asserts that he is entitled to a 100 percent rating.  The 70 percent criteria expressly encompass occupational impairment with deficiencies in areas such as work.  38 C.F.R. § 4.130 (2012).  Thus, at least some unemployment due to mental health symptoms would be reasonably expected, if not characteristic, for a Veteran rated at 70 percent disabled due to PTSD.  Moreover, a 100 percent disability evaluation is warranted where there is total occupational and social impairment that is due PTSD symptoms such as those listed in the regulations and set forth above.  In short, the fact of unemployment alone is not sufficient to warrant a 100 percent disability evaluation for PTSD.  Rather the type and severity of PTSD symptoms and their impact on occupational and social functioning are of paramount concern.  Vazquez-Claudio, 713 F.3d at 118.

In his February 2006 claim, the Veteran describes his symptoms as including nightmares, difficulty sleeping, flashbacks, behavior such as double-checking that doors are locked and sleeping with a gun, angry outbursts, anxiety, and "occasional" panic attacks.  On the basis of that claim, the VA provided an examination in June 2006.  The examiner reported that the Veteran's affect was depressed, his mood was anxious, his memory was decreased to recent events, his concentration was impaired, and his insight was very limited.  See June 2006 Report on VA Examination.  On the other hand, the examiner also found that the Veteran's judgment was intact, that the Veteran denied suicidal or homicidal ideations, that the Veteran had an average fund of knowledge, and that he suffered "no impairment of thought process, social functioning, or post military stressors or activities of daily living."  Id.  On the basis of his examination, the VA examiner assigned a GAF of 48.

In addition, the evidence for this period includes a number of letters from a social worker at the Veterans Resource Center.  The first of these discusses numerous symptoms very similar to those reported by the Veteran in his claim and by the VA examiner, including nightmares, trouble sleeping, irritability, impaired concentration, hyper-vigilance, and panic attacks several times a week.  See June 2006 Letter from Veterans Resource Center.  In addition, the social worker states that the Veteran "has issues with obsessional rituals which interfere with routine activities" as well as several other symptoms described in language identical to the criteria for a 70 percent rating found in the General Rating Formula for Mental Disorders.  The social worker concluded that the symptoms warranted a GAF of 38.

In August 2006, the Veterans Resource Center provided an updated letter containing a very similar description of symptoms and concluding that the symptoms warranted a GAF of 39.  But, the same social worker also concluded that the Veteran's PTSD "prevents [the Veteran] from securing or following any substantially gainful occupation."  August 2006 Letter from Veterans Resource Center.  The social worker does not explain, despite symptoms typical of a 70 percent disability rating, why he concluded that the Veteran is unable to secure or follow any substantially gainful occupation.  In any event, the symptoms described are, as noted, exactly those symptoms listed among the criteria for a 70 percent evaluation and often described in the exact language of those criteria.  See 38 C.F.R. § 4.130, DC 9411.

The evidence from the beginning of this time period also includes a letter opinion from a Dr. J.S., the Veteran's treating psychiatrist.  Again, the symptoms were reported to include poor concentration, recurrent dreams and intrusive thoughts, severe insomnia, flashbacks, and increased social isolation.  See August 2006 Letter Opinion from Dr. J.S.  The medical records documenting this psychiatrist's treatment of the Veteran from 2006 through 2007 include references to these sorts of symptoms as well as GAF scores ranging from a low of 38 in November 2007 to a high of 45 in November 2006.  Notably, these medical records contain no indication that the Veteran experienced any of the symptoms indicative of a 100 percent rating, such as delusions or hallucinations, inability to perform activities of daily living, or gross impairment in thought processes or communication.  

Finally, the 2006 records also include Social Security Administration (SSA) records including reports on examinations for disability purposes.  A March 2006 Psychiatric Evaluation included in this record notes:  "There was no indication of delusions, confusions or hallucinations noted throughout the interview; however, the claimant talked about often feeling like he is being watched and that people are talking about him when he is in a store, for example."  This was followed by a May 2006 SSA Residual Physical Functional Capacity Assessment which indicated that the Veteran experienced hallucinations, delusions, or paranoid thinking, though this was later indicated to be solely paranoia such as the suspiciousness described in the March 2006 evaluation.  The contemporaneous May 2006 SSA Mental Residual Functional Capacity Assessment described the Veteran's symptoms as follows:  "He reported experiencing vague paranoid ideation, but there was no evidence of any major psychotic disorder, and his basic reality-testing is adequate."  The SSA records, taken together, suggest that the Veteran did not suffer from the sorts of symptoms warranting a 100 percent disability rating such as persistent hallucinations or delusions or an inability to perform activities of daily living.

The Board finds that, in February 2006 and in the year following, the Veteran's symptoms very closely tracked the criteria for a 70 percent rating.  The Board explicitly finds that, during 2006, the Veteran's symptoms more closely approximated the criteria for a 70 percent disability rating for PTSD.

With this baseline established, the Board turns to the medical and other evidence of the Veteran's PTSD symptoms for the rest of this period.  The Veterans Resource Center supplied several additional opinion letters, all of which continued to describe the Veteran's symptoms in language that mirrors, verbatim, the symptoms warranting a 70 percent evaluation under the General Rating Formula for Mental Disorders and GAF scores of 38 to 40.  While the social worker who wrote the letters expressed her opinion that a 70 percent evaluation was too low, the Board notes that the assignment of a disability rating is a legal determination rather than a medical one and, more importantly, the symptoms described most closely approximate the criteria for a 70 percent evaluation.

Similarly, there are extensive psychiatric treatment records from 2007 through June 2010.  These records continue to describe nightmares, flashbacks, sleeplessness, panic attacks, anxiety, mood disturbances, suicidal ideation (from which the Veteran would consistently re-direct himself), hyper-vigilance, and difficulty concentrating.  These symptoms mirror, very closely, the symptoms listed in the regulations as warranting a 70 percent evaluation.  The records do not document the sorts of symptoms warranting a 100 percent evaluation.  See, e.g., January 2009 VA Mental Health H & P Note ("mood congruent, full range", thought processes: "coherent and goal-directed", "denies perceptual disturbances", "no delusional material elicited", no suicidal or homicidal ideation, concentration "intact" and attention "good", both recent and remote memory "intact", and "good" judgment and insight, GAF: 45); March 2010 VA Discharge Note (indicates self-reports of "intrusive thoughts, nightmares, hypervigilance, irritability, and avoidance (social and triggers),...insomnia, anhedonia, and occasional bouts of depression" and denials of suicidal ideation, homicidal ideation, and "psychotic and manic sxs."; GAF: 53).

The VA examinations performed over this period provide further documentation of symptoms suggestive of a 70 percent disability rating rather than a 100 percent disability rating.  See, e.g., April 2009 PTSD Examination (assigning a GAF of 55 and noting absence of symptoms suggestive of a 100 percent evaluation).  While, in the report on a May 2010 VA Examination, there was a notation that the Veteran reported a subjective sense of auditory and visual hallucinations, the examiner concluded that the Veteran's described symptoms "appear to not be psychotic processes but rather dissociative flashbacks and hyper vigilance related to posttraumatic stress disorder."  May 2010 Report on VA Examination (Psychiatric) (assigning a GAF of 55).  In summary, the various VA examinations from 2006 through June 2010 all describe symptoms warranting a 70 percent evaluation, but few, if any, symptoms such as those the General Rating Formula describes as supportive of a 100 percent evaluation.

In addition, the Board notes that throughout this period, the Veteran maintained a relationship with a romantic partner of over twenty years, described his relationship with his ex-wife as friendly, and otherwise demonstrated an ability to maintain some social relationships, despite significant, even severe, social impairments due to irritability, angry outbursts, and other symptoms described above.  

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports finding that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria from February 17, 2006 to June 13, 2010.  38 C.F.R. § 4.130, DC 9411 (2012); see also Gilbert, 1 Vet. App. at 53-56.

September 1, 2010 to August 20, 2012

The Veteran, through counsel, has argued that he is entitled to a 100 percent rating for this period.  For context, the Board again notes that the RO granted a temporary 100 percent disability rating for the period ending August 31, 2010 due to in-patient treatment of the Veteran's PTSD which ended in early August 2010.  At discharge, the Veteran reported a general improvement and a decrease in symptoms as well as having "gained both tools for continued PTSD management and insight into his condition."  See August 2010 VA Discharge Note.

The medical record reflects that the Veteran sought outpatient treatment in December 2010 while experiencing increased depression.  See December 2010 VA Mental Health Attending Note.  While he had some suicidal ideation, he disclaimed any current intent.  He also suggested some possible auditory hallucinations.  Id. ("Reports hearing his name being called.")  At a follow-up appointment three weeks later, the Veteran's treating psychiatrist again recorded a depressed mood, but indicated an absence of suicidal or homicidal ideation and failed to note any reports of auditory or visual hallucinations.

In early 2011, the Veteran requested admittance to group therapy and described his symptoms as including "a lot of trouble sleeping, nightmares, depression, anxiety, panic attacks and relationship problems."  See March 2011 Psychology Telephone Encounter Note.  During much of 2011, the Veteran was involved in group therapy, including a "Sleep and Nightmare Treatment Group".  During his participation in group therapy, the mental health professionals consistently noted that the Veteran was an active participant and that he expressed no suicidal or homicidal ideation.  See, e.g., June 2011 Mental Health Group Counseling Note.

The VA provided a mental health examination to the Veteran in November 2011 to assist with his pending claim for an increased rating.  The VA examiner assigned a GAF of 50 and reported the following symptoms:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control (such as unprovoked irritability with periods of violence).  See November 2011 Report on VA Examination.  Importantly, the VA examiner specifically indicated that there were no symptoms other than those he recorded and that, despite self-reports of frequent angry outbursts, the Veteran stated that he "never became verbally aggressive" with the children and nephews of his ex-girlfriend even though they were frequently perceived to be disrespectful toward him.  Id.  The Board finds this examination supports assignment of a 70 percent disability rating as the symptoms described most closely approximate the criteria for a 70 percent evaluation.

There are few records in the claims file or in the Virtual VA system from this time period prior to the Veteran entering in-patient treatment in August 2012.  In April 2012, he reported being somewhat isolated and more dysphoric.  There were no indications of suicidal or homicidal thoughts.  His condition upon entry into in-patient therapy is noteworthy in that it strongly suggests a continuation of the same or similar symptoms as in the past.  For instance, at admission the Veteran reported suffering from "intrusive thoughts, nightmares, hypervigilence, irritability, and avoidance (social and triggers)" as well as "having anxiety, insomnia, anhedonia, and occasional bouts of depression."  See August 2012 Psychiatry History & Physical Note.  The Veteran explicitly denied suicidal ideation, homicidal ideation, and both psychotic and manic symptoms.  Id.

In short, the medical record contains no evidence of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Rather, the symptoms identified by the Veteran's treating psychiatrists very closely track those which warrant a 70 percent evaluation, such as nightmares, flashbacks, sleeplessness, panic attacks multiple times per week, impaired impulse control (such as unprovoked irritability with periods of violence), and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.

The Board acknowledges the Veteran's belief that he is entitled to a higher rating based on his unemployment during this period.  See, e.g., September 2010 VA Form 9.  However, as previously discussed, the fact of unemployment alone does not warrant a 100 percent evaluation under the criteria for rating mental health disabilities.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; 38 C.F.R. § 4.130, DC 9411. 

The Board has also considered whether the symptoms described by the Veteran in submissions to the VA in pursuit of his claim support a higher evaluation.  They do not.  The symptoms he reports are basically the same symptoms described by his treating physicians.  See, e.g., September 2010 VA Form 9 (describing panic attacks at least nine times per week, flashbacks, nightmares, and sleep disturbances).  The Board recognizes that these symptoms are serious and have a clinically significant impact on the Veteran's occupational and social functioning.  See November 2011 Report on VA Examination.  However, that is precisely why the Veteran has been awarded a 70 percent rating, which rating is warranted when a veteran suffers from the occupational and social deficiencies that the Veteran experiences due to the sort of symptoms he and his medical providers describe.

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports finding that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria from September 1, 2010 to August 20, 2012.  38 C.F.R. § 4.130, DC 9411 (2012); see also Gilbert, 1 Vet. App. at 53-56.

Period Since November 1, 2012

The Veteran, through counsel, has argued that he is entitled to a 100 percent rating for this period.  For context, the Board notes that the RO granted a temporary 100 percent disability rating for the period ending October 31, 2012 due to in-patient treatment of the Veteran's PTSD.  At the Veteran's mid-October discharge, his treating psychologist noted that the Veteran was appropriately groomed and casually dressed, was alert and oriented to person, place, date, and time, had normal speech, presented with a "somewhat depressed" affect, had a mood congruent with content of conversation, and displayed linear and logical thought processes.  See October 2012 VA Psychology Note.  During that visit, the Veteran also denied suicidal and homicidal ideation, intent, or a plan to harm himself or others.  Id.  In all, the records indicate some improvement during the in-patient treatment and no symptoms listed in the criteria for a 100 percent evaluation.  Id.

The medical records subsequent to this inpatient treatment do not document any more serious symptoms than those the Veteran displayed in any of the prior periods addressed on appeal.  The evidence of record supports the conclusion that, since November 1, 2012, the Veteran has experienced nearly identical symptomatology and a very similar severity of those symptoms he experienced in the prior periods discussed.
	
The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports finding that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria for the remainder of the appeal period after November 1, 2012.  38 C.F.R. § 4.130, DC 9411 (2012); see also Gilbert, 1 Vet. App. at 53-56.


Additional Considerations

The Board acknowledges that the Veteran contends that his service-connected PTSD warrants a higher initial evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of a complex mental health condition, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks mental health training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  While the Veteran did suffer significant impairments in his occupational functioning, those impairments are squarely contemplated by the rating criteria supporting a 70 percent rating and there are no additional factors that are unusual.  See 38 C.F.R. § 4.132, DC 9411 (1996); 38 C.F.R. § 4.130, DC 9411 (2012).

The Board has determined, therefore, that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 118-19.


Entitlement to TDIU

As an alternative to a 100 percent schedular rating, the Veteran also asserts entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), primarily PTSD.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

The Veteran meets the initial eligibility requirements to receive TDIU benefits for all periods on appeal.  He is service-connected for PTSD which has been evaluated as at least 70 percent disabling during all relevant periods.  The Veteran currently has no other service-connected disabilities.

The relevant inquiry, then, is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD during any of the periods for which he has not been granted a 100 percent disability rating.  Because the pertinent rating criteria for PTSD incorporate occupational impairment, the Board has previously discussed the impact of the Veteran's symptoms on the Veteran's occupational functioning during the each of the time periods relevant to this appeal.  However, the Board will briefly address here some of the medical evidence already discussed with particular focus on the Veteran's ability to secure or follow a substantially gainful occupation in the context of his service-connected PTSD.  

For instance, the social worker who provided therapy at the Veterans Resource Center has opined, in several of his letters, that the Veteran's PTSD prevents the Veteran from securing or following any substantially gainful occupation.  See, e.g., June 2007 Letter from Veterans Resource Center (referencing SSA criteria and further opining that the Veteran is entitled to SSA disability benefits).  However, her statement was lacking in any rationale, and the social worker's ultimate conclusion regarding employability is a conclusion which is, at any rate, the proper province of the Board rather than a medical professional.

The remaining medical evidence that specifically addresses employability supports the conclusion that, throughout the periods on appeal, the Veteran has not suffered from symptoms so severe that an average person with those symptoms would be unable to secure or follow a substantially gainful occupation.  In April 2009, the VA provided the Veteran with an examination for the purpose of evaluating his PTSD.  The VA examiner assigned a GAF of 55 (representing moderate difficulty in social, occupational, or school functioning) and opined that the Veteran "is not unemployable because of his [PTSD]."  See April 2009 Report of PTSD Examination (noting symptoms such as irritability, flashbacks, nightmares, anxiety, suicidal ideation, homicidal ideation, obsessional ideation relating to cleaning, but also noting lack of psychotic symptoms, linear and logical thought, normal speech, good intelligence, cooperativeness, good social skills, a lack of emotional distress, calmness, and appropriate grooming and behavior).  The examiner expressly opined that the "main things interfering with his employment through the years have to do with his violent behavior, his drug and alcohol problems as well as his antisocial acting out."  The examiner found that in addition to PTSD, the Veteran had an impulse disorder and an antisocial personality disorder 

In November 2011, the Veteran was examined with the specific purpose of evaluating his employability.  The VA examiner ultimately concluded that the Veteran "cannot be considered unemployable based on his service-connected PTSD."  November 2011 Report of VA Examination.  The VA examiner described symptoms, as set forth in more detail above, which closely track the 70 percent criteria and include things such as irritability, flashbacks, sleeplessness, and angry outbursts.  He explained that he saw no reason why the Veteran "could not be gainfully employed under circumstances in which he is able to work largely independently."  Id.  In support of that conclusion, the VA examiner noted that the Veteran had worked in custodial-type work in the past and could likely perform such work after regular business hours in an office-building, school, or factory.  The Board finds the 2009 and 2011 VA examiners' opinions highly probative of the actual impact the Veteran's PTSD symptoms have on his employability.

Finally, the claims file includes several psychiatric evaluations performed for the purpose of determining eligibility for SSA disability benefits.  A March 2006 examination described symptoms such as sleeplessness, anxiety, and depressed mood, but also stated that, despite some self-reports of feeling like people were watching him or talking about him, the Veteran gave "no indication of delusions, confusions or hallucinations...throughout the interview."  March 2006 Psychiatric Evaluation for the Bureau of Disability Determination Services.  The examiner provided no ultimate opinion on employability, but the Board finds that the symptoms described are not of the sort that would render a normal person unable to secure or follow a substantially gainful occupation.

After noting some moderate limitations in categories such as ability to interact with the general public or to get along with coworkers, another SSA examiner concluded:  "The claimant retains the mental and behavioral capacity to do at least simple tasks within the limitations noted."  May 2006 SSA Mental Residual Functional Capacity Assessment.  And, in January 2007, yet another examiner concluded:  "The claimant's basic cognitive functioning is adequate, [activities of daily living] are fully intact, he is able to complete most essential activities independently."  January 2007 SSA Report on Psychiatric Evaluation.

The Board acknowledges that the Veteran was awarded disability benefits by the SSA.  However, like the VA examiner who provided the November 2011 report, the Board does not interpret the available SSA records as indicating that the symptoms of the Veteran's PTSD alone prevent him from working.  Of significant note, the Veteran does have non-service-connected physical maladies such as back pain, hypertension, vertigo, hepatitis C, and the above-discussed right shoulder condition, all of which impact his employability.  See, e.g., April 2011 Report of VA Examination ("These conditions have a moderate adverse impact on his functional capacity in an occupational environment."); January 2007 SSA Report on Physical Evaluation (discussing back pain and hypertension).  This evidence provides support for the conclusion that the fact of unemployment is due, at least in part, to factors other than his PTSD.

There is additional evidence supporting the Board's final conclusion that the Veteran remains mentally capable of working.  Throughout his VA treatment and hospitalization records, he has been engaged in his medical care, cooperative and coherent.  There is no indication that he exhibited behavior that interfered with his relations with others, which includes field trips, group sessions, and one-on-one sessions.  His mental faculties remain largely intact, albeit with irritability, sleeplessness, flashbacks, panic attacks, and the like.  Likewise, he has been able to seek and obtain treatment both for his PTSD and for physical maladies and his treaters routinely note his cooperativeness and ability to communicate and effectively engage with his treatment providers.  


The VA medical records also consistently note that he is no danger to himself or others.  On this point, the Veteran has stated during the course of seeking a total rating that he lost his last job because he choked a customer.  There is, however, absolutely no objective evidence verifying his account.  His VA outpatient records show that in 2005 he stated he had been fired from McDonald's, but that was all he said.  There were no notations at that time that he had increased anger, violent outbursts, or homicidal thoughts.  He did not provide any details at that time as to why he was fired, nor did he do so in the following months.  He has submitted no documentation that would support his account, such as documents from McDonald's or any court documents showing he was charged with an assault or that he had to undergo any kind of anger management class.  In short, there is nothing objectively verifying his statement that he was fired for choking a customer.

The Board finds that the Veteran's PTSD symptoms alone were not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any of the periods on appeal.  Thus, the Board finds that the Veteran is not entitled to TDIU for any portion of the periods from February 17, 2006 to June 13, 2010, from September 1, 2010 to August 20, 2012, and since November 1, 2012.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

Finally, as noted above, the Veteran has previously been awarded a 100 percent temporary rating disability for the periods June 14, 2010 to August 31, 2010, and August 21, 2012 to October 31, 2012.  The Board concludes that the question of whether the Veteran is entitled to TDIU for these time periods is moot and is, therefore, dismissed.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (recognizing that award of TDIU and a 100 percent schedular rating for a single disability would result in duplicate counting, but distinguishing cases where there are one or more additional disabilities that might qualify the Veteran for TDIU and, hence eligibility for special monthly compensation, in addition to a 100 percent schedular rating).  Since he has only one service-connected disability, there are no other benefits potentially available that would require the Board consider TDIU while he was receiving a 100 percent schedular rating.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in May 2006, prior to the initial adjudication of his request for an increased rating in June 2006.  Also, notice was provided to the Veteran in August 2007, prior to the initial adjudication of his request for an increased rating in March 2010.  The Veteran also received multiple additional VCAA notice letters. The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The notice also informed the Veteran with respect to how disability ratings and effective dates are assigned.  

Notice was also provided to the Veteran in January 2013, prior to the initial adjudication of his claim of entitlement to service-connection for a right shoulder condition in February 2013.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

The Veteran's attorney has made general, non-specific allegations that VA did not comply with due process, appellate rights, right to notice, or assistance in developing the claims.  However, the attorney has not specified the alleged error or pointed to any evidence or argument that would support a finding of error.  The general statements with no rationale and not specific to the facts of this case are not persuasive.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and other medical records.  The Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  In June 2005, VA provided the Veteran a medical examination with respect to the current status of his PTSD.  VA has provided the Veteran with additional examinations since that time, including in June 2006, April 2009, May 2010, December 2010, April 2011, and November 2011.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to entitlement to an increased rating for a right ankle disability is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a right shoulder condition is denied.

Entitlement to a rating higher than 70 percent for PTSD from February 17, 2006 to June 13, 2010, and from September 1, 2010 to August 20, 2012 and since November 1, 2012 is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


